DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4-6, 8-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bogoni et al (Pub. No.: US 2015/0207567) in view of Kikuchi (US Patent No. 8,503,887).
	Regarding claims 1 and 8, referring to Figures 1-8, Bogoni et al teaches an apparatus for generating an arbitrary radio frequency (RF) passband signal, comprising:
a plurality of electrooptic modulators (i.e., optical modulators MZM 76, Figs. 5 and 6); and
a plurality of communication traffic signals (i.e., Data 1, Data 2, Data 3, Figs. 5 and 6), each drive a corresponding one of the plurality of electrooptic modulators (i.e., optical modulators MZM 76, Figs. 5 and 6);
a first of the plurality of electrooptic modulators (i.e., a first optical modulator MZM 76, Figs. 5 and 6) configured to receive an input optical pulse train (i.e., mode clocked laser MLL 12, Figs. 5 and 6) and vary a phase of the input optical pulse train based on a signal from a first  of the plurality of communication traffic signals (i.e., Data 1, Data 2, Data 3, Figs. 5 and 6), and
a second  of the plurality of  electrooptic modulators (i.e., a second optical modulator MZM 76, Figs. 5 and 6) configured to receive a optical pulse train (i.e., mode clocked laser MLL 12, Figs. 5 and 6) and vary a phase or an amplitude of the received optical pulse train based on a signal from a second  of the plurality of communication traffic signals (i.e., Data 1, Data 2, Data 3, Figs. 5 and 6),
wherein driving each of the plurality of  electrooptic modulators (i.e., optical modulators MZM 76, Figs. 5 and 6) independently using each of the plurality of  communication traffic signals (i.e., Data 1, Data 2, Data 3, Figs. 5 and 6) in generating the arbitrary RF passband signal (i.e., Figures 1-8, page 11, paragraphs [0158]-[0163]).
Bogoni et al differs from claims 1 and 8 in that he fails to specifically teach a plurality of cascaded electrooptic modulators, and a plurality of digital-to-analog converters (DACs), each DAC configured to independently, from other DACs in the plurality of DACs, drive a corresponding one of the plurality of cascaded electrooptic modulators. However, Kikuchi in US Patent No. 8,503,887 teaches a plurality of cascaded electrooptic modulators (i.e., optical amplitude modulator AM 136 and optical phase modulator PM 137, Fig. 13), and a plurality of digital-to-analog converters (DACs)(i.e., DAC 107-1 and DAC 107-2, Fig. 13), each DAC configured to independently, from other DACs in the plurality of DACs, drive a corresponding one of the plurality of cascaded electrooptic modulator (i.e., Figure 13, col. 18, lines 59-67, col. 19, lines 1-35, and col. 20, lines 22-26). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the plurality of cascaded electrooptic modulators, and the plurality of digital-to-analog converters (DACs), each DAC configured to independently, from other DACs in the plurality of DACs, drive a corresponding one of the plurality of cascaded electrooptic modulator as taught by Kikuchi in the system of Bogoni et al. One of ordinary skill in the art would have been motivated to do this since allowing reducing the noise signal and improving the performance of the system.
Regarding claim 2, the combination of Bogoni et al and Kikuchi teaches 
wherein each of the plurality of DACs (i.e., DAC 107-1 and DAC 107-2, Fig. 13 of Kikuchi) is configured to produce the same voltage level.
Regarding claims 4 and 9, the combination of Bogoni et al and Kikuchi teaches wherein the plurality of cascaded electrooptic modulators includes one or more electrooptic phase modulators (i.e., optical amplitude modulator AM 136 and optical phase modulator PM 137, Fig. 13 of Kikuchi).
Regarding claims 5 and 10, the combination of Bogoni et al and Kikuchi teaches wherein the plurality of cascaded electrooptic modulators includes one or more electrooptic amplitude modulators (i.e., optical amplitude modulator AM 136 and optical phase modulator PM 137, Fig. 13 of Kikuchi).
Regarding claims 6 and 13, the combination of Bogoni et al and Kikuchi teaches wherein the plurality of DACs includes more than two DACs and the plurality of cascaded electrooptic modulators includes more than two electrooptic modulators (i.e., Figs. 5 and 6 of Bogoni et al, and Fig. 13 of Kikuchi).
Regarding claim 14, the combination of Bogoni et al and Kikuchi teaches comprising N DACs and N sets of electrodes, wherein N is greater than or equal to two, and configured to produce a voltage boost that scales with N and a noise boost that scales with square root of N (i.e., Fig. 13 of Kikuchi).

Allowable Subject Matter
4.	Claims 3, 7, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                             Conclusion
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ghelfi et al (Pub. No.: US 2015/0110494) discloses photonic RF generator.

6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636